Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 (the “Report”) of Sterling Banks, Inc. (the “Company”) as filed with the Securities and Exchange Commission, we, Robert H King, President and Chief Executive Officer, and R. Scott Horner, Executive Vice President and Chief Financial Officer, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert H. King /s/ R. Scott Horner Robert H. King R. Scott Horner President and Chief Executive Officer Executive Vice President and Chief Financial Officer Date: May 17, 2010
